Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 1 of 18                   PageID #: 124




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII


    ANGELO DAVID PENQUE,                           Civ. No. 20-00338 DKW-WRP
    #A6110619,
                                                   ORDER DISMISSING FIRST
                   Plaintiff,                      AMENDED COMPLAINT IN PART
                                                   WITH PARTIAL LEAVE TO AMEND
              v.

    DEPARTMENT OF PUBLIC
    SAFETY, et al.,

                   Defendants.


          Before the Court is pro se Plaintiff Angelo David Penque’s First Amended

   Complaint (“FAC”) brought pursuant to 42 U.S.C. § 1983. ECF No. 15. Penque

   alleges that Defendants 1 violated his constitutional rights by failing to protect him

   and denying him medical care during his pretrial confinement at the Maui

   Community Correctional Center (“MCCC”) and Oahu Community Correctional

   Center (“OCCC”). 2 For the following reasons, the FAC is DISMISSED in part

   with partial leave to amend, as specified below.


          1
             Penque names as Defendants the Department of Public Safety and the State of Hawaii,
   and, in their individual capacities, “Nurses in Recorded Conversations,” Kyle Malaqui, Nurse
   Jennifer Lopez, “Doctor (Lead Doctor) OCCC,” “Nurse Tiare OCCC,” “Duty Watch
   Commander,” and “Chief of Security MCCC.” Because Penque does not name as Defendants in
   the FAC Warden Taylor, ACO Himilaya, Maui Correctional Center Medical Department, ACO
   Conrady, and Doctor Strasberger, each of whom was named in Penque's original complaint, they
   are TERMINATED.
           2
             Penque is currently incarcerated at the Halawa Correctional Facility.
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 2 of 18              PageID #: 125




                                I. STATUTORY SCREENING

          The Court is required to screen complaints brought by prisoners seeking

   relief against a governmental officer or employee of a governmental entity.

   28 U.S.C. §§ 1915(e)(2), 1915A(a). The Court must dismiss any portion of a

   complaint that: (1) is frivolous or malicious; (2) fails to state a claim upon which

   relief can be granted; or (3) seeks monetary relief from a defendant who is immune

   from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A(b)(1); Lopez v. Smith, 203 F.3d

   1122, 1127 (9th Cir. 2000) (en banc) (“It is . . . clear that section 1915(e) not only

   permits but requires a district court to dismiss an in forma pauperis complaint that

   fails to state a claim.”).

          In determining whether a complaint should be dismissed for failure to state a

   claim under 28 U.S.C. §§ 1915(e)(2) and 1915A(a), the Court applies the same

   standard as that under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

   Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam); Nordstrom v. Ryan,

   762 F.3d 903, 908 (9th Cir. 2014). Under this standard, all allegations of material

   fact in the complaint are taken as true and construed in the light most favorable to

   the plaintiff. Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1016 (9th Cir.

   2020).

          A complaint must “contain sufficient factual matter, accepted as true, to state

   a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                              2
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 3 of 18              PageID #: 126




   (2009) (internal quotation marks omitted). “A claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. (citation

   omitted). “Threadbare recitals of the elements of a cause of action, supported by

   mere conclusory statements, do not suffice.” Id. Likewise, the “mere possibility

   of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

   accusation” does not meet this plausibility standard. Id. at 678-79; see also Moss

   v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). Determining whether a

   complaint states a plausible claim for relief is a context-specific task that requires

   the Court to draw on its judicial experience and common sense. Iqbal, 556 U.S. at

   679.

          The Court liberally construes a pro se litigant’s pleadings and affords him

   the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

   Although the Court must grant leave to amend if it appears the plaintiff can correct

   the defects in the complaint, Lopez, 203 F.3d at 1130, if a claim or complaint

   cannot be saved by amendment, dismissal with prejudice is appropriate, Sylvia

   Landfield Trust v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).




                                              3
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 4 of 18                        PageID #: 127




                                     II. PENQUE’S CLAIMS 3

         Penque alleges in Count I that prison officials at the MCCC failed to protect

   him from a February 23, 2019 assault by four inmates who were known gang

   members. ECF No. 15 at PageID ## 111–14, 122. According to Penque, assaults

   were common at the MCCC, and he was previously assaulted by a cellmate in

   October 2018. Id. at PageID # 111–12.

         In Count II, Penque alleges that he was denied adequate medical care at the

   MCCC following the assault. Id. at PageID ## 115–19. After visiting the

   emergency room, Penque’s discharge paperwork allegedly said that he “must see a

   specialist within 48 hours.” Id. at PageID # 115. Penque claims that forty days

   passed before he saw a specialist. Id. at PageID # 117.

         In Count III, Penque alleges that he was denied adequate medical care at the

   OCCC. Id. at PageID ## 120–21. After Penque was flown to Oahu to see a

   specialist, he underwent surgery on April 8, 2019. Id. at PageID # 122. Upon

   returning to the OCCC, Penque was allegedly denied “medical supplies to keep the

   surgery site clean” and a “clean proper resting place.” Id. at PageID # 120.

   Penque’s wound became infected, and he had to undergo a second surgery later in

   April. Id. at PageID # 122.




         3
             Penque’s factual allegations are accepted as true. Nordstrom, 762 F.3d at 908.
                                                    4
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 5 of 18             PageID #: 128




         Penque seeks injunctive relief from the Department of Public Safety and the

   State of Hawaii, in addition to damages totaling four million dollars from the

   Defendants named in their individual capacities. Id. at PageID # 123.

                                   III. DISCUSSION

   A.    Legal Framework for claims under 42 U.S.C. § 1983

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

   right secured by the Constitution or laws of the United States was violated, and

   (2) that the alleged violation was committed by a person acting under color of state

   law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

   connection or link between a defendant’s actions and the plaintiff’s alleged

   deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

   Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

   (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

   right, within the meaning of section 1983, if he does an affirmative act, participates

   in another’s affirmative acts, or omits to perform an act which he is legally

   required to do that causes the deprivation of which complaint is made.” Johnson v.

   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted).




                                             5
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 6 of 18              PageID #: 129




   B.    Eleventh Amendment immunity

         The Eleventh Amendment states that “[t]he Judicial power of the United

   States shall not be construed to extend to any suit in law or equity, commenced or

   prosecuted against one of the United States by Citizens of another State, or by

   Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. “It is clear, of

   course, that in the absence of consent a suit in which the State or one of its

   agencies or departments is named as the defendant is proscribed by the Eleventh

   Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

   (1984). “This jurisdictional bar applies regardless of the nature of the relief

   sought.” Pennhurst, 465 U.S. at 100; see Johnson v. Rancho Santiago Cmty. Coll.

   Dist., 623 F.3d 1011, 1022 n.5 (9th Cir. 2010) (noting that state entities are

   immune from suit regardless of the nature of the relief sought).

         Penque seeks injunctive relief from the Department of Public Safety and the

   State of Hawaii. ECF No. 15 at PageID ## 105, 123. These claims are barred by

   the Eleventh Amendment. See Neal v. Shimoda, 131 F.3d 818, 832 n.17 (9th Cir.

   1997) (“We . . . agree with the district court that the State of Hawaii is entitled to

   the protections of sovereign immunity under the Eleventh Amendment”); Blaisdell

   v. Haw. Dep’t of Pub. Safety, 621 F. App’x 414, 415 (9th Cir. 2015) (“The district

   court properly dismissed [plaintiff’s] action against the Hawaii Department of

   Public Safety because it is barred by the Eleventh Amendment.”). Penque’s claims

                                              6
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 7 of 18              PageID #: 130




   against the Department of Public Safety and the State of Hawaii are DISMISSED

   with prejudice.

   C.    Fourteenth Amendment claims

         A pretrial detainee has a right under the Due Process Clause of the

   Fourteenth Amendment to be free from punishment prior to an adjudication of

   guilt. Bell v. Wolfish, 441 U.S. 520, 535 (1979). A pretrial detainee, therefore,

   may allege a cause of action under the Due Process Clause where conditions of

   confinement, such as food, clothing, shelter, medical care, and reasonable safety,

   “amount to punishment.” Id.

         1. Failure to protect

         Penque alleges in Count I that Defendants Malaqui, an unnamed Duty

   Watch Commander at the MCCC, and the Chief of Security at the MCCC failed to

   protect him from a February 23, 2019 assault. ECF No. 15 at PageID ## 111–14.

   The elements of a pretrial detainee’s Fourteenth Amendment failure to protect

   claim are: (1) the defendant made an intentional decision with respect to the

   conditions under which the plaintiff was confined; (2) those conditions put the

   plaintiff at substantial risk of suffering serious harm; (3) the defendant did not take

   reasonable available measures to abate that risk, even though a reasonable officer

   in the circumstances would have appreciated the high degree of risk involved—

   making the consequences of the defendant’s conduct obvious; and (4) by not

                                              7
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 8 of 18            PageID #: 131




   taking such measures, the defendant caused the plaintiff’s injuries. Castro v. Cty.

   of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc).

         Regarding the third element, the defendant’s conduct must be objectively

   unreasonable, a test that necessarily turns on the facts and circumstances of each

   particular case. Id. A mere lack of due care by a state official does not deprive an

   individual of life, liberty, or property under the Fourteenth Amendment. Id. “[A]

   pretrial detainee who asserts a due process claim for failure to protect [must] prove

   more than negligence but less than subjective intent—something akin to reckless

   disregard.” Id.

                a. Claims based on housing gang members with the general
                   population

         Penque alleges that Malaqui and the Chief of Security housed known gang

   members with the MCCC’s general population. ECF No. 15 at PageID ## 112,

   114. Penque fails to say, however, how this decision put him at substantial risk of

   serious harm. Although Penque claims that assaults were “common” and occurred

   “almost daily” at the MCCC, he does not assert that these alleged assaults were

   disproportionately committed by gang members or that non-gang members were

   specifically targeted. Moreover, Penque does not allege that there was any reason

   to suspect that the four gang members who assaulted him, or the gang(s) to which

   they belonged, might do so. While Penque claims that a cellmate injured him in

   October 2018, by jumping on Penque as he slept, he does not assert that the
                                             8
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 9 of 18             PageID #: 132




   cellmate was a gang member. Nor does he claim that the February 2019 assault

   was related to the October 2018 incident in any way.

         Penque also has not shown that Malaqui or the Chief of Security failed to

   take reasonable available measures to abate any risk to him. Indeed, Penque

   appears to acknowledge that separating gang members from the MCCC’s general

   population might be impossible. See ECF No. 15 at PageID # 112; cf. Labatad v.

   Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013) (noting that “‘[t]he

   number of gang members housed . . . and the high representation of certain gangs

   would place an unmanageable burden on prison administrators were they required

   to separate inmates by gangs’” (quoting Mayoral v. Sheahan, 245 F.3d 934, 939

   (7th Cir. 2001) (brackets and ellipsis in original)). Penque’s claims against

   Malaqui and the Chief of Security based on housing gang members with the

   MCCC’s general population are DISMISSED with leave to amend.

                b. Claims based on monitoring of recreation areas

         Penque alleges that an unnamed Duty Watch Commander at the MCCC and

   the Chief of Security failed to order that officers closely monitor the MCCC’s

   recreation areas. ECF No. 15 at PageID # 112. Penque has not shown, however,

   that he was put at a substantial risk of suffering serious harm because of this

   decision. Although Penque claims that assaults were “common” at the MCCC, he

   does not allege that this was true in “B-module” or its recreation yard. Penque also

                                             9
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 10 of 18              PageID #:
                                   133



  does not allege that he faced a particular threat of harm, or that he alerted anyone

  to such a threat, with respect to the recreation area or anywhere else. Nor does he

  claim that the four inmates who assaulted him had assaulted other inmates in the

  past.

          Penque also has not shown that the Duty Watch Commander and the Chief

  of Security failed to take reasonable available measures to abate any such risk.

  Although Penque notes that prison officials installed a surveillance camera in B-

  module’s recreation yard following a subsequent prison riot, ECF No. 15 at

  PageID # 114, he cites nothing suggesting that prison officials had reason to take

  this action prior to his assault. Penque’s claims against the Duty Watch

  Commander and Chief of Security are DISMISSED with leave to amend.

                c. Claims based on response to the assault

          Penque’s FAC also makes various allegations regarding what occurred after

  the February 2019 assault. Penque claims that he “had to summons security staff

  repeatedly to gain attention[.]” ECF No. 15 at PageID # 111. According to

  Penque, he “hit the call box repeatedly.” Id. at PageID # 113. Penque claims both

  that no one responded “until a half hour later,” id. at PageID # 111, and that “no

  one responded at all,” id. at PageID # 112.

          Penque fails to state a claim for several reasons. Penque does not identify

  who was responsible for responding to the assault. He also does not provide the

                                            10
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 11 of 18                PageID #:
                                   134



  duration of the assault or how long he waited after it ended to activate the call box.

  Nor does he clearly say how long it took prison officials to respond once he

  activated the call box or how any alleged delay in prison officials’ response put

  him at substantial risk of suffering serious harm. Indeed, Penque does not allege

  that his attackers pursued him or sought to harm him further after the assault

  ended. Finally, Penque does not say how any Defendant’s decision related to the

  response caused him injury. Penque’s claims based on the response to his assault

  are DISMISSED with leave to amend.

        2. Denial of adequate medical care

        Penque alleges in Counts II and III that he was denied adequate medical care

  at the MCCC and OCCC, respectively. ECF No. 15 at 115–21. Claims for

  violations of the right to adequate medical care brought by pretrial detainees

  against individual defendants under the Fourteenth Amendment are evaluated

  under an objective deliberate indifference standard. Gordon v. Cty. of Orange, 888

  F.3d 1118, 1124–25 (9th Cir. 2018). The elements of a denial of medical care

  claim are: (1) the defendant made an intentional decision with respect to the

  conditions under which the plaintiff was confined; (2) those conditions put the

  plaintiff at substantial risk of suffering serious harm; (3) the defendant did not take

  reasonable available measures to abate that risk, even though a reasonable official

  in the circumstances would have appreciated the high degree of risk involved—

                                            11
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 12 of 18                         PageID #:
                                   135



  making the consequences of the defendant’s conduct obvious; and (4) by not

  taking such measures, the defendant caused the plaintiff's injuries. Id. at 1125.

         Regarding the third element, the defendant’s conduct must be objectively

  unreasonable, a test that necessarily turns on the facts and circumstances of each

  particular case. Id. A mere lack of due care by a state official does not deprive an

  individual of life, liberty, or property under the Fourteenth Amendment. Id. A

  pretrial detainee who asserts a due process claim for failure to protect must “prove

  more than negligence but less than subjective intent—something akin to reckless

  disregard.” Id. (internal quotation marks omitted).

                 a. Medical care at the MCCC

         Penque alleges in Count II that Nurse Lopez denied him adequate medical

  care at the MCCC. ECF No. 15 at PageID ## 15–19. According to Penque, upon

  being released from the emergency room, his discharge paperwork stated that he

  “must see a specialist within 48 hours.” Id. at PageID # 115. Over the course of

  the next seventeen days, Penque allegedly told Nurse Lopez and her medical team

  “[e]very single day” that his jaw was “dislocated and broken,” and that he was

  supposed to see a specialist within two days of being discharged. 4 Id. at PageID


         4
          Although Penque claims that he spoke with “several other nurses” in addition to Nurse
  Lopez, they are not named as Defendants. Penque includes “Nurses in Recorded Conversations”
  as Defendants, but he does not say if or how any of them are related to his denial of medical care
  claim. Penque’s claims against “Nurses in Recorded Conversations” are thus DISMISSED
  without prejudice.

                                                 12
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 13 of 18            PageID #:
                                   136



  # 118. He also allegedly told Nurse Lopez and her team that if he did not see a

  specialist, surgery would be necessary. Id.

        In addition, Penque allegedly submitted written requests and had his family

  members call Nurse Lopez. Id. According to Penque, his pleas were met with

  “sarcasm, [disbelief], frustration, and even contempt.” Id. Penque was told that

  “there was no such directive in the discharge paperwork.” Id. at PageID # 116.

  Penque claims, however, that Nurse Lopez never “check[ed] the records” to see if

  he was telling the truth. Id.

        Seventeen days passed before someone decided to fly Penque to Oahu to see

  a specialist. Id. at PageID # 119. By the time Penque saw the specialist, forty days

  had passed since his discharge from the emergency room. Id. By that point, a

  surgeon allegedly needed to “peel back [Penque’s] face,” “re-break his jaw and

  skull mandible,” and reset them “by installing titanium plates and screws.” Id. at

  PageID # 117. The surgeon allegedly told Penque, “If they could [have] gotten

  you to me even 2 weeks ago this would have required a much less extensive

  surgery.” Id. at PageID # 116. Penque states a plausible claim against Nurse

  Lopez, and this claim may proceed.

               b. Medical care at the OCCC

        Penque alleges in Count III that he was denied adequate medical care at the

  OCCC. ECF No. 15 at PageID ## 120–21.

                                          13
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 14 of 18             PageID #:
                                   137



        Penque first claims that upon returning to the OCCC after his April 8, 2019

  surgery, he was denied a “clean proper resting place.” Id. at PageID # 120.

  According to Penque, he was housed in an “overcrowded cell,” where he slept on a

  mat on the floor, “with cockroaches crawling all over him and the entire cell.” Id.

  Penque does not specifically identify who made this housing decision, how the

  placement put him at substantial risk of suffering serious harm, whether there were

  any reasonable available measures to abate any such risk, or how the housing

  decision caused him injury. Penque’s claims based on his housing placement are

  DISMISSED with leave to amend.

        Penque next claims that he asked Nurse Tiare for “medical supplies” to

  clean his wound. Id. at PageID # 120. Although Nurse Tiare denied Penque’s

  request, Nurse Tiare told Penque that the OCCC’s medical staff would clean his

  wound. Id. Nurse Tiare instructed Penque to report to the medical unit twice each

  day to have his wound cleaned. Id.

        Penque fails to state a claim against Nurse Tiare for several reasons. First,

  he has not shown how Nurse Tiare’s initial decision to deny him medical supplies

  put him at substantial risk of serious harm. Second, Penque does not allege that

  Nurse Tiare failed to take reasonable available measures to abate any risk of harm.

  Indeed, Nurse Tiare specifically instructed Penque to report to the medical unit

  twice a day to have the wound cleaned. Penque does not claim that this did not

                                           14
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 15 of 18                 PageID #:
                                   138



  happen. Third, Penque does not allege that, by failing to take any other reasonable

  available measures, Nurse Tiare caused his wound to become infected. Penque

  does not claim that providing him with medical supplies would have prevented the

  infection. Penque’s claims against Nurse Tiare are DISMISSED with leave to

  amend.

        Finally, Penque claims that he received inadequate medical care after his

  wound became infected. Id. at PageID # 121. According to Penque, the OCCC’s

  lead doctor should have prescribed antibiotics “a week prior.” Id. To the extent

  Penque claims that the OCCC’s lead doctor was negligent, “medical malpractice or

  mere negligence is insufficient to make out a violation of the . . . Fourteenth

  Amendment.” Lau v. Kekuaokalani, No. 17-00258 JMS-KSC, 2017 WL 3187216,

  at *5 (D. Haw. July 25, 2017). “Further, a difference of opinion between a

  prisoner-patient and prison medical authorities regarding treatment does not give

  rise to a § 1983 claim.” Id. Moreover, Penque does not say when he met with the

  OCCC’s lead doctor, what he told the doctor, or how the doctor responded.

  Although Penque claims that his face was “unrecognizable” after nine days

  because of swelling, he does not allege that this was the case when he met with the

  doctor. Penque’s claims against the OCCC’s lead doctor are DISMISSED with

  leave to amend.




                                            15
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 16 of 18           PageID #:
                                   139



                              IV. LEAVE TO AMEND

        The First Amended Complaint is DISMISSED IN PART with partial leave

  to amend, consistent with the directions in this Order on or before January 8,

  2021. Penque may not expand his claims beyond those already alleged herein or

  add new claims, without explaining how those new claims relate to the claims

  already alleged. Claims that do not properly relate to his First Amended

  Complaint are subject to dismissal.

        If he elects to file an amended pleading, Penque must comply with the

  Federal Rules of Civil Procedure and the Local Rules for the District of Hawaii,

  particularly LR10.4, which require an amended complaint to be complete itself,

  without reference to any prior pleading. An amended complaint must be short and

  plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and be

  submitted on the court’s prisoner civil rights complaint form. An amended

  complaint will supersede the preceding complaint. See Ramirez v. County of San

  Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR10.4. Claims not realleged in

  an amended complaint may be deemed voluntarily dismissed. See Lacey v.

  Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012).

        IN THE ALTERNATIVE:

        In writing on or before January 8, 2021, Penque may state that he elects to

  proceed solely on his denial of medical care claim in Count II against Nurse Lopez.

                                          16
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 17 of 18                PageID #:
                                   140



  On receipt of such written notification, or if Penque fails to submit a timely

  amended complaint, the Court will order the First Amended Complaint, as limited

  by this Order, served on Nurse Lopez without further notice.

                                  V. CONCLUSION

         (1) The Clerk is directed to TERMINATE Warden Taylor, ACO Himilaya,

  Maui Correctional Center Medical Department, ACO Conrady, and Doctor

  Strasberger as Defendants, as none of them have been identified as such in the

  FAC.

         (2) Penque’s claims against the Department of Public Safety and the State of

  Hawaii are DISMISSED with prejudice, as barred by the Eleventh Amendment.

         (3) Penque’s failure to protect claims in Count I against Malaqui, “Watch

  Commander,” and “Chief of Security” are DISMISSED with leave to amend.

         (4) Penque’s denial of adequate medical care claim in Count II against Nurse

  Lopez may proceed. His other claims in Count II and Count III against “Nurses in

  Recorded Conversations,” “Doctor (Lead Doctor) OCCC,” and “Nurse Tiare

  OCCC” are DISMISSED with leave to amend.

         (5) If he chooses, Penque may file an amended complaint that addresses the

  noted deficiencies in his claims on or before January 8, 2021.

         (6) IN THE ALTERNATIVE to filing another amended complaint, Penque

  may notify the Court in writing on or before January 8, 2021 that he elects to

                                           17
Case 1:20-cv-00338-DKW-WRP Document 16 Filed 12/11/20 Page 18 of 18             PageID #:
                                   141



  proceed solely with his denial of adequate medical care claim against Nurse Lopez,

  as asserted in Count II.

        If Penque fails to file either a further amended complaint or a notice of

  election by January 8, 2021, the Court will direct the FAC to be served, as limited

  by this Order.

        (7) The Clerk is DIRECTED to send Penque a prisoner civil rights

  complaint form so that he may comply with the directions of this Order, if he elects

  to file an amended complaint.

        IT IS SO ORDERED.

        DATED: December 11, 2020 at Honolulu, Hawaii.




                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge




  Angelo David Penque v. Dep’t of Pub. Safety, et al.; Civil No. 20-00338 DKW-
  WRP; ORDER DISMISSING FIRST AMENDED COMPLAINT IN PART
  WITH PARTIAL LEAVE TO AMEND




                                           18
